Affirmed and Memorandum Opinion filed August 30, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00992-CR

               QUENTIN JEHLONTON WALLACE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1488318

                 MEMORANDUM                        OPINION

      After Appellant Quentin Jehlonton Wallace pleaded guilty to the offense of
aggravated assault of a family member, the trial court deferred adjudication of his
guilt and placed him on community supervision for two years.               The State
subsequently moved to adjudicate Appellant’s guilt, alleging numerous violations of
the conditions of his community supervision. After a hearing, the trial court found
Appellant guilty and assessed his punishment at twenty years’ confinement.
Appellant contends on appeal the trial court abused its discretion when it adjudicated
him guilty because the evidence is insufficient to prove he violated the conditions of
his community supervision. We affirm.

                                   BACKGROUND

      On January 5, 2016, the trial court placed Appellant on community
supervision subject to several conditions. On October 25, 2017, the State filed a
third amended motion to adjudicate Appellant’s guilt alleging, among others, he
committed the offense of possession of a firearm by a convicted felon; he failed to
avoid injurious or vicious habits and possessed marijuana; and he failed to pay fees,
a fine, and court costs.

      At a hearing on the State’s third amended motion to adjudicate, Officer Singer
of the Houston Police Department testified he and his partner were on patrol on April
23, 2016, when they saw Appellant sitting in the driver’s side of his car outside a
convenience store. Appellant’s girlfriend was sitting in the passenger seat, and
another man was sitting in the backseat behind Appellant. The two officers walked
up to the car and “smell[ed] a strong odor of marijuana coming out of the car.”
Officer Singer saw “in plain view a Baggie with roughly 7 grams — 7.14 grams of
marijuana in the bag” on top of the center console and seized the bag.

      Officer Singer searched Appellant’s car and discovered a loaded revolver in
the back pouch of the driver’s seat, and a loaded pistol concealed in the trunk.
According to Officer Singer, Appellant denied the weapons were his but admitted
the marijuana belonged to him. Appellant claimed he had bought the car a few days
ago “from some dope fiend.” No other drugs were found in the car. When Officer
Singer searched Appellant, Appellant had $6,100 in 100-dollar bills in his pockets
which he claimed he received “from a settlement from a car crash.”

      Appellant’s community supervision officer also testified at the hearing. He


                                          2
stated Appellant either did not make any payments or was in arrears on the fees, fine,
and court costs Appellant was required to pay under the conditions of community
supervision. He also stated Appellant failed to complete required community service
hours.

         After hearing the evidence, the trial court found the following alleged
violations of community supervision to be true based on a preponderance of the
evidence: Appellant committed an offense against the State of Texas by possessing
a firearm after being convicted of a felony offense; Appellant failed to avoid
injurious or vicious habits and possessed marijuana; Appellant failed to pay
numerous fees, a fine, and court costs; and Appellant failed to complete community
service hours. The trial court signed a judgment adjudicating guilt. Appellant timely
appealed.

                                      ANALYSIS

         Appellant contends the trial court abused its discretion when it adjudicated
him guilty because the evidence is insufficient to prove he violated the conditions of
community supervision. Specifically, Appellant contends the State failed to prove
by a preponderance of the evidence that he violated the conditions of his community
supervision by (1) committing the offense of possession of a firearm by a convicted
felon; (2) failing to avoid injurious or vicious habits and possessing marijuana; and
(3) failing to pay fees and performing community service hours despite having the
ability to do so.

I.       Standard of Review

         We review an order revoking community supervision under an abuse of
discretion standard. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013).
To revoke community supervision, the State must prove a violation of a condition


                                           3
of community supervision by a preponderance of the evidence. Id. at 864-65. A
preponderance of the evidence is met if the greater weight of the credible evidence
creates a reasonable belief that the defendant has violated a condition of probation.
Id. at 865. The trial court is the exclusive judge of the credibility of the witnesses
and determines if the allegations in the motion are sufficiently demonstrated. Id. If
there is sufficient evidence that Appellant committed any one of several grounds for
revocation, we will affirm. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App.
2012); Bessard v. State, 464 S.W.3d 427, 429 (Tex. App.—Houston [14th Dist.]
2015, pet. ref’d).

II.   Adjudication of Guilt

      We begin by addressing Appellant’s contention that the evidence is legally
insufficient to support the trial court’s finding he “violated the community
supervision requirement that he avoid injurious or vicious habits” because a single
incident of possessing marijuana does not amount to a “habit”. See Morales v. State,
538 S.W.2d 629, 630 (Tex. Crim. App. 1976). In his brief, Appellant acknowledges
he “admitted the marijuana was his” but maintains the State failed to establish a
“habit” because it offered no evidence he “ever possessed a controlled substance
during his community supervision, except on this one occasion, when police found
a plastic bag of . . . marijuana on his car’s console.”

      The complete text of Appellant’s community supervision condition number
two states: “(2) Avoid injurious or vicious habits. You are forbidden to use, possess,
or consume any controlled substance, dangerous drug, marijuana, alcohol or
prescription drug not specifically prescribed to you by lawful prescription. You are
forbidden to use, consume, or possess alcoholic beverages.” And the State’s third
amended motion to adjudicate guilt alleged Appellant violated a condition of his
community supervision by: “Failing to avoid injurious or vicious habits to-wit;

                                           4
[Appellant] did possess a controlled substance, namely, Marijuana on April 23,
2016.”

      Here, the State alleged a violation of the second sentence of Appellant’s
community supervision condition number two, namely that Appellant not possess
marijuana. Although the State’s motion to adjudicate was drafted in terms of a
failure to “avoid injurious or vicious habits,” it also alleged that Appellant possessed
marijuana contrary to condition number two of his community supervision. See
Bessard, 464 S.W.3d at 428-29 (citing Chacon v. State, 558 S.W.2d 874, 876 (Tex.
Crim. App. 1977)) (where defendant argued single use of controlled substance was
insufficient to prove he violated condition of community supervision related to
avoiding harmful and vicious habits, court stated that, although State’s motion to
adjudicate guilt was drafted in terms of a failure to avoid injurious or vicious habits,
it also alleged use of controlled substance contrary to condition of defendant’s
community supervision); see also Whitehead v. State, No. 01-16-00168-CR, 2017
WL 3429954, at *2-3 (Tex. App.—Houston [1st Dist.] Aug. 10, 2017, no pet.) (mem.
op., not designated for publication) (same); Muehr v. State, No. 04-03-00125-CR,
2004 WL 1159131, at *2 (Tex. App.—San Antonio May 26, 2004, no pet.) (mem.
op., not designated for publication) (same); Walker v. State, Nos. 14-97-00726-CR
& 14-97-00727-CR, 1999 WL 740421, at *2 (Tex. App.—Houston [14th Dist.] Sept.
23, 1999, no pet.) (not designated for publication) (same).

      While a single incident of marijuana possession may not be enough to
constitute a “habit,” a single possession of marijuana is enough to support a finding
that Appellant violated the condition of his community supervision forbidding
possession of marijuana. See Bessard, 464 S.W.3d at 429; Whitehead, 2017 WL
3429954, at *3. We already have rejected the argument Appellant makes here in our
opinion in Bessard in the context of a single use of an illegal drug. See Bessard, 464
5
S.W.3d at 428-29. Appellant has not pointed to anything that distinguishes the
present case from Bessard and warrants a different holding here.

      The preponderance of the evidence established that Appellant possessed
marijuana on April 23, 2016. Officer Singer testified that Appellant admitted the
marijuana found in Appellant’s car belonged to him. And Appellant stated in his
brief to this court that he “admitted the marijuana was his.” Accordingly, we hold
the trial court did not abuse its discretion in finding true a violation of community
supervision condition number two.        We need not address Appellant’s other
contentions because proof of a single violation of a community supervision
condition is sufficient to support a revocation. See Garcia, 387 S.W.3d at 26;
Bessard, 464 S.W.3d at 429. We overrule Appellant’s issue.

                                   CONCLUSION

      We affirm the trial court’s judgment.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Justices Christopher, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             6